DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 6/25/2018 are acknowledged and acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, “belt” should be “bolt”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 5 and 13 require a guide wire trigger mechanism.  It is not clear how a guide wire trigger mechanism is implemented or how it is utilized in the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wolf et al. (U.S. Patent Application Publication 2017/0321980).

In regards to claim 1, Wolf et al (henceforth referred to as Wolf) disclose a multifunction part for a firearm for housing a selected firing control assembly and to operably interact with a selected trigger assembly, the multifunction part being configured to be installed on a variety of different firearm configurations by virtue of lacking an integral trigger mechanism.  Wolf teaches a “trigger frame” insert (item 16) that interacts with a selected trigger assembly.  Note that the insert lacks an integral trigger mechanism and allows use on various caliber weapons.

In regards to claim 2, Wolf discloses guide rails for a slide or bolt (items 28).

In regards to claim 4, Wolf discloses that the multifunction part is configured to operably accept a rotational trigger mechanism.  The insert of Wolf accepts a rotational trigger mechanism (note that type of trigger mechanism as illustrated).

In regards to claim 6, Wolf discloses that the multifunction part is composed of any material suitable for use in a firearm.  The component of Wolf is composed of a material suitable for use in a firearm.


In regards to claim 7, Wolf discloses that the selected trigger assembly is selected from one or more different types of trigger assemblies.  The trigger assembly of Wolf is selected and constitutes at least one trigger assembly.

In regards to claim 8, Wolf discloses an improved modular part for a firearm, the part functioning as a housing for a firing control mechanism to interact with a selected trigger assembly, the improvement consisting of the absence of an integrated trigger assembly.  Wolf teaches an insert that functions as a housing for a selected trigger mechanism and allows use with multiple different caliber weapons.



In regards to claim 9, Wolf discloses guide surfaces for a bolt or a slide to reciprocate.  The insert includes surfaces allowing a bolt and slide to move along.

In regards to claim 10, Wolf discloses guide rails for a slide or a bolt (items 28).



In regards to claim 12, Wolf discloses that the selected trigger assembly comprises a rotational trigger.  The insert of Wolf accepts a rotational trigger mechanism (note that type of trigger mechanism as illustrated).


In regards to claim 14, Wolf discloses that the part is comprised of any material suitable for use in a firearm.  The component of Wolf is composed of a material suitable for use in a firearm.

In regards to claim 15, Wolf discloses that the selected trigger assembly is selected from one or more different types of trigger assemblies.  The trigger assembly of Wolf is selected and constitutes at least one trigger assembly.



In regards to claim 16, Wolf discloses that the part is suitable for being installed in a variety of different types of firearm configurations.  The insert of Wolf is suitable for use with different barrel lengths etc.

In regards to claim 17, Wolf discloses a firearm comprising a modular multifunctional part suitable for being installed on a variety of different types of firearm configurations, the multifunctional part being configured to house a selected firing control assembly and to interact with a selected trigger assembly.  Wolf teaches a firearm insert that allows it to function with multiple firearm configurations including different barrel lengths and providing a housing and trigger assembly interface (item 16).



In regards to claim 18, Wolf discloses a housing for the modular multifunctional part, wherein the housing comprises any material suitable for use in a firearm.  The component of Wolf includes a housing and is composed of a material suitable for use in a firearm.

In regards to claim 19, Wolf discloses that the modular multifunctional part comprises any material suitable for use in a firearm.  The component of Wolf is composed of a material suitable for use in a firearm.



In regards to claim 20, Wolf discloses that the firearm comprises a pistol.  Wolf teaches use in/on a pistol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (U.S. Patent Application Publication 2017/0321980) in view of Lee et al. (U.S. Patent 6,164,001).

In regards to claims 3 and 11, Wolf does not teach that the multifunction part is configured to operably accept a straight pull trigger mechanism.  However, Lee et al (henceforth referred to as Lee) teaches incorporation of a straight pull and rotational pull trigger assembly (col. 3, lines 1-7) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide straight pull action in/on the device of Wolf as taught by Lee, to allow an option for different shooters.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641